Case 18-12651-KJC   Doc 6-1     Filed 11/20/18   Page 1 of 12



                       Exhibit A


   CERTIFIED COPY OF COMMENCEMENT ORDER




                          -5-
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 2 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 3 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 4 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 5 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 6 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 7 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 8 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 9 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 10 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 11 of 12
Case 18-12651-KJC   Doc 6-1   Filed 11/20/18   Page 12 of 12
